Citation Nr: 0101137	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-18 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for gastroesophageal 
reflux disease (GERD), hiatal hernia (Barrett's esophagus), 
postoperative transhiatal esophagectomy, currently evaluated 
as 60 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from June 1972 to 
June 1974.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1999, by the Buffalo, New York Regional Office (RO), 
which granted service connection for GERD, hiatal hernia 
(Barrett's esophagus), postoperative transhiatal 
esophagectomy, and assigned a 60 percent disability rating, 
effective August 30, 1996.  Following the receipt of an 
additional medical statement, a rating action in March 1999 
confirmed the evaluation assigned to the service-connected 
disorder.  The notice of disagreement with this determination 
was received in June 1999.  The statement of the case was 
issued in July 1999.  The substantive appeal was received in 
August 1999.  Additional medical records were received in 
September and November 1999, and a supplemental statement of 
the case was issued in January 2000.  The appeal was received 
at the Board in June 2000.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in September 2000.  

By rating action in May 2000, the RO denied service 
connection for blindness of the right eye, secondary to 
service-connected GERD with hiatal hernia (Barrett's 
esophagus), postoperative transhiatal esophagectomy.  The 
veteran was notified of that determination and of his 
appellate rights by letter dated later in May 2000.  In a 
subsequent rating action in June 2000, the RO also denied the 
veteran's claim for a total disability rating based on 
individual unemployability.  The veteran was notified of that 
determination and of his appellate rights by letter dated 
later in June 2000.  However, the veteran has not yet 
initiated an appeal with respect to the denial of service 
connection for blindness of the right eye on a secondary 
basis, and the denial of a total rating based on individual 
unemployability.  Thus, those issues are not in appellate 
status at this time, and will not be addressed by the Board.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2000).  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.  

2.  The predominant disability picture for the veteran's 
digestive disability is reflected in DC 7346 for evaluation 
of hiatal hernia.  

3.  The veteran's GERD, hiatal hernia (Barrett's esophagus), 
postoperative transhiatal esophagectomy, is primarily 
manifested by complaints of epigastric discomfort; it does 
not require the veteran to limit his foot intake to liquids.  

4.  The veteran's esophageal disease with hiatal hernia, 
postoperative esophagectomy is not productive of more than 
severe impairment of health.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for GERD, 
with hiatal hernia (Barrett's esophagus), postoperative 
esophagectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4 to include §§ 4.1, 4.2, 4.7, 
4.10, 4.14, 4.112, 4.113, 4.114, Diagnostic Codes 7203, 7346 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The records reflect that the veteran entered active duty in 
June 1972; an enlistment examination was negative for any 
complaints or findings of a stomach disorder.  The service 
medical records reflect that the veteran was seen in November 
1973 for complaints of heartburn, burning pain up the 
esophagus, and frequent indigestion.  An upper 
gastrointestinal (GI) series of the esophagus and stomach 
revealed only equivocal evidence of a hiatal hernia.  The 
veteran was treated with medication and recommendation of 
elevating the head of his bed.  The veteran was again seen in 
March 1974 for complaints of upset stomach.  The separation 
examination, conducted in June 1974, was negative for any 
complaints or findings of a stomach disorder.  

The veteran's application for service connection was received 
in August 1996.  Submitted in support of the veteran's claim 
were private treatment reports dated from November 1990 
through April 1996.  These records showed that the veteran 
was admitted to a hospital in November 1990 for alcohol 
detoxification; it was noted that, prior to his admission, he 
also had a history of developing pain with some coughing up 
emesis and starry stools.  During hospitalization, the 
veteran was seen in consultation and treated actively for 
gastrointestinal bleeding.  He had an endoscopy with a final 
diagnosis of esophageal ulcer, healing and gastric outlet 
obstruction with patent pylorus.  The records also indicate 
that the veteran was seen in March 1995 with upper 
gastrointestinal bleeding; an upper endoscopy detected the 
presence of Barrett's esophagus and mucosal dysplasia.  In 
June 1995, the veteran was admitted to the hospital with a 
diagnosis of Barrett's esophagus with dysplasia, and he 
underwent a laparoscopic fundoplication with remarkable 
relief of his GERD symptoms.  An abdominal sonogram performed 
in January 1996 was reported to be normal.  

The above medical records indicate that the veteran was 
readmitted to a hospital in February 1996 for recurring 
episodes of nausea and vomiting; he also complained of chest 
discomfort, left upper quadrant discomfort, and reflux 
symptoms.  He denied diarrhea or constipation.  The veteran 
underwent an esophagogastroduodenoscopy (EGD), which revealed 
a slipped Nissen fundoplication, but the stomach was free of 
ulcers or erosions.  The records indicate that the veteran 
had recurrence of his symptoms, and a recent barium swallow 
revealed inadequate repair of the hiatal hernia, collis-
nissen with esophagoscopy.  

The veteran was afforded a VA compensation examination in 
January 1997, at which time he reported noticing some 
dysphagia with the sensation of food sticking in the 
substernal area in the past few months; he also reported 
daily diarrhea.  The veteran was described as 5'11", and 
weighing 189 pounds; he was well-nourished.  The skin 
revealed bilateral laparoscopic incisions of the lower 
anterior thorax; there was a left thoracotomy scar.  
Examination of the abdomen revealed tenderness in both the 
left and right hypochondrium; no masses or large organs were 
felt.  The impression was Barrett's esophagus, status post 
hiatal hernia repair x2 with dysphagia and diarrhea.  

Received in April 1998 were private treatment reports dated 
from August 1995 to April 1997, which show that the veteran 
continued to receive clinical evaluation and treatment for 
his gastroesophageal symptoms.  Among the records was the 
report of an endoscopy performed in April 1997, which 
revealed that there was food retained in the total stomach; 
normal duodenal folds in the bulb, and postoperative change 
at the gastroesophageal junction and Barrett's esophagus.  

Received in June 1998 were VA outpatient treatment reports 
dated from November 1997 to June 1998, reflecting treatment 
for several disabilities, including his gastroesophageal 
reflux disease.  The veteran was seen in April 1998 with 
complaints of progressive and intermittent dysphagia for the 
past year; he reported bad appetite and a 30 pound weight 
loss.  The impression was documented Barrett's esophagus; and 
status post antireflux surgery x2.  It was noted that the 
veteran needed surveillance for Barrett's esophagus presently 
without reflux, but with intermittent progressive dysphagia.  
In June 1998, the veteran underwent endoscopy with biopsy; 
the impression was Barrett's esophagus, possible slipped 
fundoplication, with no structural cause for dysphagia.  

Received in November 1998 were private treatment reports 
dated in March 1995, which show that the veteran was admitted 
to a hospital with a history of severe gastroesophageal 
reflux symptoms since 1972, with progressive worsening of 
symptoms.  The veteran indicated that he was having pain in 
the upper abdomen and lower chest, with episodes of 
aspiration and regurgitation of bile and severe bloating and 
pressure in the abdomen almost constantly, and episodes of 
coughing and choking spells because of aspiration.  It was 
noted that the veteran underwent laparoscopic Nissen 
fundoplication.  The veteran tolerated the procedure well and 
was sent to recovery in stable condition.  

The veteran was afforded a VA compensation examination in 
January 1999, at which time it was noted that the veteran 
underwent a total esophagectomy for Barrett's esophagus with 
dysplasia and anastomosis of his stomach in December 1998; 
since then, he required balloon dilatation and would require 
same in the future.  It was also noted that he had a feeding 
jejunostomy.  On examination, it was noted that the veteran 
weighed 180 pounds.  There was a recent long scar of the left 
anterolateral neck; there was an old thoracotomy scar and a 
recent midline abdominal scar extending from the xiphoid to 
just below the umbilicus.  There was no adenopathy.  The 
abdomen was diffusely tender; there was a jejunostomy tube in 
place.  The impression was status post esophagectomy for 
Barrett's esophagus; and GERD, hiagal hernia.  The examiner 
stated that the symptoms in service were related to current 
condition.  

Of record is a private medical statement from Jana Dosztan, 
R.N., dated in December 1998, wherein she discussed the 
history of the veteran's GERD and the various surgical 
procedures he underwent for treatment thereof.  Nurse Dosztan 
reported that the veteran was admitted to a hospital on 
December 10, 1998 with a diagnosis of failed nissen, GERD and 
Barrett's esophagus.  She noted that the veteran underwent a 
transhiatal esophagectomy with placement of a feeding 
jejunostomy; he was discharged home in satisfactory 
condition.  

Received in July 1999 were private treatment reports dated 
from January 1998 through July 1999, which show that the 
veteran continued to receive ongoing clinical evaluation and 
treatment for his GERD.  In January 1998, the veteran was 
seen for evaluation of symptoms of postprandial abdominal 
bloating and fecal urgency; it was also noted that he was 
losing weight and was beginning to have difficulty with 
hearing and blurry vision.  The assessment was chronic 
diarrhea of undetermined etiology.  The veteran underwent a 
colonoscopy and biopsy of the colon.  The diagnosis was 
colonic mucosa with mild chronic inflammation.  The records 
indicate that the veteran was seen on January 7, 1999 for 
follow up evaluation of esophagectomy performed on December 
10, 1998; he was also status post balloon dilatation, after 
which he was able to eat solid foods until he noticed 
difficulty swallowing.  The pertinent diagnosis was 
dysphagia, status post esophagectomy, and status post balloon 
dilatation.  Upon conducting a barium swallow in May 1999, 
liquids were noted to flow easily through the esophagogastric 
anastomosis, but there was slight delay in passage of solids; 
it was noted that another dilatation might be necessary in 
the near future.  

Medical records dated in July and August 1999 reflect that 
the veteran was discovered to have an obstruction in the 
cervical anastomotic area; a repeat barium swallow was 
performed and on July 10, 1999, the veteran underwent an 
esophagoscopy and revision of the cervical esophagogastric 
anastomosis.  An open j-tube was also placed.  He did well 
postoperatively.  Upon conducting a barium swallow on July 
19, 1999, there was no evidence of obstruction.  In a medical 
statement from Boris Buniak, M.D., dated July 23, 1999, he 
reported that, after the above surgery, the veteran developed 
vocal chord paralysis, but it appeared that his swallowing 
mechanism was working adequately.  The veteran was seen for 
evaluation on August 1, 1999, at which time it was reported 
that staples for the surgery were removed on July 28, 1999; 
thereafter, a small area of redness developed that increased 
in size greatly over the last three day.  The veteran denied 
any nausea, vomiting or diarrhea; he also denied any 
shortness of breath.  The abdomen was soft, nontender, and 
nondistended.  The diagnosis was incisional abcess.  

Received in September 1999 were private treatment reports 
dated from March 1995 through July 1999, reflecting treatment 
for several disabilities, including the veteran's GERD; 
clinical findings from those reports were previously reported 
and discussed above.  Received in November 1999 were VA 
outpatient treatment reports dated from December 1997 through 
November 1999, showing continuous clinical evaluation and 
treatment for symptoms of the GERD as well as left true vocal 
chord paralysis, status post surgical revision of 
esophagogastric anastomosis.  


B.  Legal analysis.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The determination of whether 
an increased evaluation is warranted is to be based on a 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  The evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2000).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. 38 
C.F.R. § 4.113 (2000).  

The record reflects that the veteran's GERD is rated under 
Diagostic Code 7346, where a maximum schedular rating of 60 
percent is of application where there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  

The veteran's GERD is also rated as analogous to stricture of 
the esophagus because his main symptom has been described by 
medical professionals as a feeling of food being "stuck" in 
his throat.  Code 7203 provides a 30 percent evaluation for 
moderate stricture of the esophagus.  A 50 percent evaluation 
is warranted for severe stricture of the esophagus, 
permitting liquids only.  An 80 percent evaluation is 
warranted for stricture of the esophagus permitting passage 
of liquids only, with marked impairment of general health.  
38 C.F.R. § 4.114, DC 7203.  

After careful review of the evidentiary record, the Board 
notes that a rating of 60 percent is in effect for the 
veteran's GI disorder, which is the maximum schedular rating 
under Diagnostic Code 7346 for hiatal hernia.  As noted 
above, he is also rated under Diagnostic Code 7203, which 
provides an 80 percent rating for stricture of the esophagus 
permitting passage of liquids only, with marked impairment of 
general health.  However, the records do not show that the 
veteran is limited to liquids only; in fact, in his medical 
statement dated in July 1999, Dr. Buniak noted that it 
appeared that the veteran's swallowing mechanism was working 
adequately.  In addition, following his last surgery in July 
1999, a barium swallow was performed on July 19, 1999 and 
there was no evidence of obstruction.  Therefore, an 
increased rating for the veteran's GERD, hiatal hernia, 
status post transhiatal esophagectomy is not in order.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Codes 7203, 
7346.  


ORDER

Entitlement to an evaluation in excess of 60 percent for 
GERD, hiatal hernia (Barrett's esophagus), postoperative 
transhiatal esophagectomy, on a schedular basis, is denied.  


REMAND

The remaining issue before the Board is whether the veteran 
is entitled to an increased evaluation for his GERD, hiatal 
hernia, postoperative transhiatal esophagectomy on an 
extraschedular basis.  The RO denied entitlement to that 
benefit in the statement of the case issued in July 1999.  

Applicable regulations provide the following as to the 
exceptional case where schedular ratings are inadequate:

To accord justice...to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2000).  

In Fisher (Raymond) v. Principi, 4 Vet. App. 57, 60 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that where circumstances are presented that the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual, the RO must specifically 
adjudicate the issue of whether referral to an official at 
the VA Central Office is indicated and, if the case is not 
referred in such a situation, the Board must address the 
nonreferral on appeal.  

In his substantive appeal (VA Form 9), received in August 
1999, the veteran has stated that he had had continued 
medical problems and ongoing lapses of employment due to his 
GERD; he also reported that this disability had caused his 
life to be in complete turmoil.  In addition, on his 
application for total disability rating (VA Form 21-8940), he 
stated that the complications of his hiatal hernia prevented 
him from securing or following substantially gainful 
employment.  The Board observes that the records indicate 
that, during the period from January 1998 through July 1999, 
the veteran had multiple periods of hospitalizations as well 
as several surgical procedures requiring follow up 
evaluations.  

The Board finds that, in light of the above medical evidence 
reflecting frequent periods of hospitalization, and the 
veteran's credible statements as to the effect of his GERD, 
with hiatal hernia, on his employment, circumstances have 
been presented which the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service might 
consider exceptional or unusual with a related factor of 
marked interference with employment.  Therefore, this case 
will be REMANDED to the RO for referral to the appropriate 
officials.  

1.  The RO should refer the veteran's 
claim for an increased evaluation for 
GERD, hital hernia (Barrett's esophagus), 
postoperative esophagectomy, on an 
extraschedular basis to the VA Central 
Office for consideration by appropriate 
officials, under the provisions of 38 
C.F.R. § 3.321(b)(1).  

2.  If the determination remains adverse 
to the veteran in any way, both he and 
his representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and all 
applicable laws and regulations.  This 
document should include detailed reasons 
and bases for the decisions reached.  
They should then be afforded the 
applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this REMAND is to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

